Citation Nr: 1624398	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  15-42 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In May 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the Central Office in Washington, D.C.. A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran was issued a statement of the case (SOC) in October 2015, with the issues of entitlement to an increased disability rating for tinnitus in excess of 10 percent disabling, entitlement to a compensable rating for bilateral hearing loss, entitlement to service connection for a sleep condition, entitlement to service connection for a bilateral foot condition, and entitlement to service connection for acquired psychiatric disorder, to include PTSD. However, in October 2015, the Veteran filed a VA Form 9 and stated that he only wishes to appeal the issue of entitlement to service connection for acquired psychiatric disorder, to include PTSD. Therefore, because the Veteran only perfected the appeal of the issue of entitlement to service connection for acquired psychiatric disorder, to include PTSD, the Board will only address this issue, as reflected on the cover-page.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA/VBMS. 

The issue of entitlement to a total rating based on individual unemployability (TDIU) has been raised by the record in a December 2014 statement by R. B., Ph.D., and in additional statements from the Veteran's former employer dated April 2014 and June 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for his acquired psychiatric disorders, to include PTSD. The Veteran asserts, as he testified at the May 2016 hearing, that his acquired psychiatric disorders arise from three main incidents in service; however, only two stressors can be verified. 

Pursuant to 38 C.F.R. § 3.304(f), service connection for PTSD requires: (1) medical evidence of a diagnosis of the condition, a medically established link between the current symptoms and an in-service stress, and credible supporting evidence that the claimed in-service stressor occurred. In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and therefore, the Veteran's lay testimony alone is not enough to establish the occurrence of the alleged stressor. However, the Board finds that there is adequate corroborative evidence to substantiate or verify the Veteran's testimony as to the occurrence of two of the claimed stressors. 

First, the Veteran asserts that he experienced an Article 15 action in the military, which resulted in him spending time in jail. The Veteran's military personnel records indicate that the Veteran was disciplined under Article 15 for disobeying orders. Second, the Veteran asserts that he suffered an assault in the barracks while in service and that this led to him to be discharged early. The Veteran's military personnel records also reflect that the Veteran had an expedited discharge, and his exit medical examination dated May 1978 notes that he was in a fight the night before. Therefore, upon review of the Veteran's claims file, the Board finds that there has been adequate corroboration of the occurrence of the two in-service events or stressors noted at the hearing, and concedes the two in-service stressors identified by the Veteran.

Having conceded the two identified in-service stressors, the Board remands this matter for an addendum opinion regarding the nature and etiology of the Veteran's acquired psychiatric disorders, to include PTSD. 

The Veteran's VA treatment records indicate diagnoses and treatment for acquired psychiatric disorders, to include PTSD. January 2014 VA examination indicates a diagnosis of PTSD and depressive disorder. Furthermore, VA treatment records also indicate ongoing treatment for PTSD, anxiety, and depression. VA treatment records indicate a history of depression, an emergency visit for psychiatric care in June 2003, and complaints of "flashbacks" related to his in-service arrest reported in VA treatment records from June 2004 to November 2011. Specifically, in April 2005 the Veteran was diagnosed with anxiety disorder NOS; in December 2008, September 2011, November 2011 the Veteran was positive on a screen for PTSD; and in May 2011 and November 2011 his diagnoses were listed as adjustment disorder and depressive disorder NOS. Moreover, letters from J. M., Ph.D., dated January 2012 and June 2012, explain that the Veteran received therapy in a noncombat PTSD group, and an April 2013 letter from C. J., M.D., notes that the Veteran was receiving inpatient PTSD treatment in October 2012.

Thus, the crucial remaining questions are whether there is a nexus between the Veteran's two now conceded in-service stressors and a current diagnosis of PTSD if found, and/or if there is a nexus between any current psychiatric disability other than PTSD and any event, disease, or injury of service origin.  Thus a VA examiner is to address, after a review of all of the evidence, both the nature and etiology of the of any current psychiatric disorder, to include PTSD.

In addition, the Board remands this matter to obtain Social Security Administration records. At the May 2015 hearing, the Veteran noted that such records exist, and in a June 2013 letter from R. B., Ph.D., VA was notified that the Veteran continues to make application for Social Security Benefits. Given that the Veteran's Social Security Administration records may contain pertinent medical information, VA must obtain such records before adjudicating the matter.

Last, the Board notes that a Statement in Support of the Claim dated December 2015 has been scanned into the electronic claims file, but that the filing is illegible. On remand, the Board directs the RO to correct the scanning of this image.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file any relevant updated VA treatment records, should they exist. Ensure that all records are properly scanned and labeled in the Veterans Benefits Management System (VBMS)/Virtual VA.

2. Obtain the Veteran's Social Security Administration records. Ensure that all records are properly scanned and labeled in VMBS/Virtual VA.

3. Correct the scanning of all illegible documents in VBMS, to specifically include the Statement in Support of the Claim dated December 2015.

4. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's psychiatric disorders, to include PTSD. 

The electronic claims file, to include the Veteran's hearing testimony, service treatment records, and supporting lay statements, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should provide an opinion addressing the following question: is it at least as likely as not (a fifty percent probability or greater) that the Veteran's psychiatric disorders, to include PTSD, are related to his active duty service?

In rendering the requested opinion regarding PTSD, if and only if a diagnosis of PTSD is made, the examiner is instructed to only consider the Veteran's corroborated in-service stressors as noted above, to wit, experiencing an Article 15 disciplinary action (to include jail) and experiencing a fight in the barracks, and opine whether it is as likely as not that such stressors resulted either wholly or at least partially in the Veteran's current PTSD.  

The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





